PER CURIAM.
We agree with the board of general appraisers that the importations in controversy—toothpicks—were not dutiable as “quills, prepared or unprepared,” under paragraph 768 of the tariff act of March 3,'1883, and that such provision is intended to apply to quills im their natural condition, or prepared by cleaning, bleaching, scouring, etc., and not to those which have been advanced and transformed into a new article of commerce, having a distinct name, and adapted for a new use; and that they were properly classified as unenumerated articles, manufactured in part, under section 2516, Rev. St. The decision of the circuit court is therefore reversed, and that of the board of appraisers affirmed.